      Case 1:20-cv-01396-KMW-KNF Document 46 Filed 06/19/21 Page 1 of 2



lnt!IPeroff                                                                     PEROFF SAUNDERS P.C.
                                                                          745 5TH AVE NUE I SUITE 500
                                                                                 NEW YORK, NY 10151

~Saunders                                                                         TEL : 646.898 .2030
                                                                           WWW. PEROFFSAUNDERS. COM

                                                                               Darren W. Saunders
                                                                                           Partner
                                                                                dir: 646.898.2052
                                                                     dsaunders@peroffsaunders .com

June 18, 2021
                                                                  USDC SDNY
VIAECF                                                            p()CUMENT
Honorable Kimba M.   WoodAAEMQ ENDORSED
Daniel Patrick Moynihan IVI
                                                                  Et&e'ftl8NlCALLY FILED
                                                                  DOC#:                                 '·
United States Courthouse
500 Pearl St.                                                     OATE FILED:        t /Jl l'i (
New York, NY 10007-1312

Re: Stay You, LLC v. H&M Hennes & Mauritz L.P., Case No. 1:20-cv-01396-KMW-KNF

Dear Judge Wood:

We represent Defendant H&M Hennes & Mauritz L.P. ("Defendant" or "H&M"). Pursuant to
Your Honor's Individual Rule 5B, Defendant respectfully requests to file under seal the
following documents:

      •   Defendant's Memorandum of Law in Support of Its Motion for Summary
          Juagment ("Defendant's Memo");

      •   Defendant' s Local Rule 56 .1 Statement of Undis uted Material Facts in
          Support of Its Motion or ummary Judgment ("Defendant s
          Statement"); and

      •   Defendant's Exhibit 109.

          Attorneys for the parties corresponded pursuant to Your Honor's
  Individual Rule 5B, and Plaintiffs counsel required Defendant's Exhibit 109 to be
  filed under seal as it contains sensitive sales information. Defendant's Memo and
  Defendant' s 56.1 Statement, which both mention the information contained in
  Defendant's Exhibit 109 are being filed under seal for the same reason.


                                            tX•'·\

                                         S,Q'.O~P. NS.. N.Y~.         /


                                                                                      .   ·,
         Case 1:20-cv-01396-KMW-KNF Document 46 Filed 06/19/21 Page 2 of 2

June 18, 2021
Page 2




           Pursuant to Your Honor ' s Individual Rule 5B, Defendant's counsel sent
  Plaintiff' s counsel an email on June 18, 2021 instructing Plaintiffs counsel to file
  a letter with this Court explaining the need to seal or redact the materials within
  three days of the filing .

                                                              Respectfully submitted,




                                                              Darren W. Saunders
